           Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CONFERENCE OF PRESIDENTS OF                       :
  MAJOR ITALIAN AMERICAN                            :
  ORGANIZATIONS, INC.                               :        Case No. 2:21-cv-01609
                                                    :
         and                                        :
                                                    :
  PHILADELPHIA CITY                                 :
  COUNCILMEMBER MARK F. SQUILLA                     :
                                                    :
         and                                        :
                                                    :
  THE 1492 SOCIETY                                  :
                                                    :
          and                                       :
                                                    :
  JODY DELLA BARBA                                  :
                                    Plaintiffs,     :
                                                    :
          v.                                        :
                                                    :
  CITY OF PHILADELPHIA                              :
                                                    :
          and                                       :
                                                    :
  MAYOR JAMES F. KENNEY                             :
                                                    :
                                  Defendants.       :

                                           ORDER

        AND NOW, this ___ day of ___________, 2021, upon consideration of the Plaintiffs’

Motion to Strike Petition to Intervene, and any response thereto, it is hereby ORDERED and

DECREED that Plaintiffs’ Motion to Strike Petition to Intervene is GRANTED.

        IT IS HEREBY ORDERED AND DECREED that Jeffrey Cutler’s Petition to Intervene

is stricken with prejudice. The Clerk of Court is DIRECTED to bar Jeffrey Cutler from filing any

further in this matter.
Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 2 of 6




                                 BY THE COURT:

                                 __________________________
                                 Honorable C. Darnell Jones, II
                                 Senior United States District Judge




                             2
            Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 3 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CONFERENCE OF PRESIDENTS OF                           :
  MAJOR ITALIAN AMERICAN                                :
  ORGANIZATIONS, INC.                                   :         Case No. 2:21-cv-01609
                                                        :
         and                                            :
                                                        :
  PHILADELPHIA CITY                                     :
  COUNCILMEMBER MARK F. SQUILLA                         :
                                                        :
         and                                            :
                                                        :
  THE 1492 SOCIETY                                      :
                                                        :
            and                                         :
                                                        :
  JODY DELLA BARBA                                      :
                                        Plaintiffs,     :
                                                        :
         v.                                             :
                                                        :
  CITY OF PHILADELPHIA                                  :
                                                        :
         and                                            :
                                                        :
  MAYOR JAMES F. KENNEY                                 :
                                                        :
                                      Defendants.       :

                       MOTION TO STRIKE PETITION TO INTERVENE

       Plaintiffs, The Conference of Presidents of Major Italian American Organizations, Inc.,

Councilmember Mark F. Squilla, The 1492 Society and Jody Della Barba, by and through

undersigned counsel, bring this Motion to Strike Petition to Intervene and aver as follows:

       1.         Jeffrey Cutler has filed a Petition to Intervene in the above-captioned matter.

       2.         Federal Rule of Civil Procedure 24(a) provides “[o]n timely motion, the court must

permit anyone to intervene who: . . . claims an interest relating to the property or transaction that

is the subject of the action, and is so situated that disposing of the action may as a practical matter
             Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 4 of 6




impair or impede the movant’s ability to protect its interest, unless existing parties adequately

represent that interest.”

        3.      Federal Rule of Civil Procedure 24(b) provides “[o]n timely motion, the court may

permit anyone to intervene who: . . . has a claim or defense that shares with the main action a

common question of law or fact.”

        4.      Jeffrey Cutler has filed a Petition to Intervene that has no relevance or bearing on

the instant action.

        5.      Jeffrey Cutler does not have standing to intervene in this action and he fails to

articulate any coherent basis for the filing. His Petition is frivolous.

        6.      The Court should strike Jeffrey Cutler’s Petition to Intervene and instruct the Clerk

of Court to bar him from filing any further in the case.

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court strike Jeffrey

Cutler’s Petition to Intervene and instruct the Clerk of Court to bar him from filing any further in

this case.

                                                        Respectfully submitted,

                                                        BOCHETTO & LENTZ, P.C.

                                                        /s/ George Bochetto
Dated: April 16, 2021                           By:     ________________________
                                                        George Bochetto
                                                        PA Attorney ID No. 27783
                                                        1524 Locust Street
                                                        Philadelphia, PA 19102
                                                        Telephone: (215) 735-3900
                                                        gbochetto@bochettoandlentz.com

                                                        Attorney for Plaintiffs




                                                   2
          Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 5 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CONFERENCE OF PRESIDENTS OF                        :
  MAJOR ITALIAN AMERICAN                             :
  ORGANIZATIONS, INC.                                :         Case No. 2:21-cv-01609
       and                                           :
  PHILADELPHIA CITY                                  :
  COUNCILMEMBER MARK F. SQUILLA                      :
       and                                           :
  THE 1492 SOCIETY                                   :
       and                                           :
  JODY DELLA BARBA                                   :
                        Plaintiffs,                  :
                                                     :
         v.                                          :
                                                     :
  CITY OF PHILADELPHIA                               :
       and                                           :
  MAYOR JAMES F. KENNEY                              :
                                                     :
                                   Defendants.       :
                                                     :




                                CERTIFICATE OF SERVICE

       I, George Bochetto, Esquire, hereby certify that a true and correct copy of the foregoing

Motion to Strike Petition to Intervene was forwarded on this 16th day of April, 2021 via electronic

mail to the following:

                                           Jeff Cutler
                                   eltaxcollector@gmail.com

                                         Joshua Feissner
                                Divisional Deputy City Solicitor
                              City of Philadelphia Law Department
                              City_Closure_Complaints@Phila.gov
          Case 2:21-cv-01609-CDJ Document 5 Filed 04/16/21 Page 6 of 6




                                           BOCHETTO & LENTZ, P.C.

                                           /s/ George Bochetto
Dated: April 16, 2021                By:   ________________________
                                           George Bochetto
                                           PA Attorney ID No. 27783
                                           1524 Locust Street
                                           Philadelphia, PA 19102
                                           Telephone: (215) 735-3900
                                           gbochetto@bochettoandlentz.com

                                           Attorney for Plaintiffs




                                       2
